                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



DARRYL BRADLEY,

                                       Plaintiff,

               v.                                             CASE NO. 19-3049-SAC


KIRK THOMPSON,

                                       Defendant.



                                MEMORANDUM AND ORDER

       This matter is a civil rights action filed under 42 U.S.C. § 1983. Mr. Bradley, a prisoner at

the Winfield Correctional Facility in Winfield, Kansas, proceeds pro se and in forma pauperis.

Plaintiff challenges the constitutionality of the Kansas Offender Registration Act, K.S.A. 22-4901,

et seq. (“KORA”). Plaintiff seeks declaratory relief finding KORA unconstitutional, unspecified

injunctive relief, and monetary damages.

       On June 19, 2019, the Court entered a Memorandum and Order to Show Cause (ECF No.

4)(“MOSC”) ordering Plaintiff to show cause by July 19, 2019, why this matter should not be

dismissed due to the deficiencies set forth. The MOSC stated that if Plaintiff failed within the time

allotted to file a response, this action could be dismissed without further notice. Plaintiff has not

responded to the MOSC.

       As explained in the MOSC, Mr. Bradley’s complaint is subject to dismissal for two reasons.

First, the complaint, while signed by Plaintiff, does not include any allegations related to him. The

Court is therefore unable to determine whether Mr. Bradley has standing to bring this action, and

                                                    1
the complaint violates Rule 8 (a). See Schaffer v. Clinton, 240 F.3d 878, 882 (10th Cir. 2001); see

also Fed. R. Civ. P. 8(a). Second, the Heck doctrine requires the dismissal of Plaintiff’s complaint.

Because a ruling that KORA is unconstitutional would demonstrate the invalidity of Plaintiff’s

conviction for violating KORA and because Plaintiff has not shown that his conviction has already

been invalidated, his claims appear to be barred by Heck. See Heck v. Humphrey, 512 U.S. 477,

487 (1994).

       For these reasons, Plaintiff’s complaint is dismissed.

       IT IS THEREFORE ORDERED that this action is dismissed without prejudice.

       IT IS SO ORDERED.

       DATED: This 16th day of August, 2019, at Topeka, Kansas.



                                              s/_Sam A. Crow_____
                                              SAM A. CROW
                                              U.S. Senior District Judge




                                                 2
